Title: To George Washington from John Shuttleworth, 22 December 1782
From: Shuttleworth, John
To: Washington, George


                        
                            Sir
                            New York 22nd Decr 1782
                        
                        I beg leave to inform your Excellency that I arrived here in the Packet from England on Tuesday last. That I
                            left Annapolis, where I was resident near five years as Physician to Govr Eden, about two years preceding the present
                            dispute, to which place I am now on my return.
                        Permit me to solicit your Excellency’s passport to Maryland. This letter will be conveyed to your Excellency
                            by the first opportunity in which I could confide; and it is my intention to leave this place, so soon as I possibly can,
                            for Dobbs’s Ferry, where I hope to meet yr Excellency’s passport; but if I should arrive there before it, I will presume
                            to make the best of my way to yr presence being favored with a letter from Doctor Franklin to your Excellency. I am with
                            the utmost respect your Excellency’s Most obedient Servt
                        
                            John Shuttleworth
                        
                    